Citation Nr: 0713464	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-32 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
gunshot wounds, scar of the right scapula.

2.  Entitlement to a compensable evaluation for residuals of 
gunshot wounds, scar of the left scapula.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION

The veteran had active service from January 1949 to June 
1952.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Board Remand issued in April 
2006.  This matter was originally on appeal from a February 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.  

The Board previously remanded the issues on appeal in April 
2006 in order to obtain clarification regarding whether the 
veteran sustained a through-and-through wound during his 
military service and, if so, whether he currently has 
residual muscle damage as a result of such injury in addition 
to his scars.  However, as will be explained in greater 
detail below, the medical evidence neither shows that the 
veteran currently has residual muscle damage as a result of 
his in-service injury nor indicates that the veteran suffered 
a through-and-through wound to his shoulders at the time of 
his injury.  Rather, the veteran's service medical records 
note that the veteran suffered two superficial gunshot wounds 
to both shoulders with no artery or nerve involvement in 
August 1950.  Recent medical evidence further reveals that 
the veteran's scars of the left and right scapulae are the 
only residuals associated with the veteran's in-service 
gunshot wounds.  Consequently, the Board finds that the 
issues on appeal are more appropriately characterized as 
residuals of gunshot wounds, scars of the right and left 
scapulae and such characterizations are reflected on the 
title page of this decision.
    
The Board additionally notes that the veteran referenced 
several undeveloped issues in his September 2004 VA Form 9.  
The veteran's representative subsequently noted that the 
veteran had raised several issues that had not been addressed 
by the RO in the July 2005 and March 2007 Informal Hearing 
Presentations (IHP) of record.  Therefore, the Board refers 
these undeveloped matters to the RO for appropriate action.     



FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  There is no competent medical evidence of record that 
shows any findings associated with the veteran's residual 
scars of the right and left scapulae that would support a 
compensable evaluation under the applicable old and amended 
rating schedules for skin disabilities.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
residuals of gunshot wounds, scar of the right scapula, have 
not been met or approximated.  38 U.S.C.A. §§  1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 
3.159, 3.321, 4.7, 4.118, Diagnostic Code 7804 (2002 & 2006).  

2.  The schedular criteria for a compensable evaluation for 
residuals of gunshot wounds, scar of the left scapula, have 
not been met or approximated.  38 U.S.C.A. §§  1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 
3.159, 3.321, 4.7, 4.118, Diagnostic Code 7804 (2002 & 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remand and the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was initially sent a VCAA 
notice letter in August 2002; however, the RO did not address 
the element of degree of disability at that time.  
Nonetheless, such notice defect constituted harmless error 
because the veteran was issued adequate VCAA notice that 
addressed disability ratings in May 2006 pursuant to the 
April 2006 Board Remand and his claim was subsequently 
readjudicated in November 2006 as will be explained below.   

In correspondence dated in May 2006, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to an increased evaluation 
for his service-connected disability.  The RO also explained 
to the veteran how VA determines disability ratings and 
effective dates of awards.  Additionally, the RO specifically 
asked the veteran to submit any evidence in his possession 
that pertained to his claims.  38 C.F.R. § 3.159 (b)(1) 
(2006).  

The Board further observes that the RO provided the veteran 
with a copy of the February 2003 rating decision, the July 
2004 Statement of the Case (SOC), and the November 2006 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  
Moreover, the veteran through his representative wrote in the 
February 2007 VA Form 646 that the veteran had no further 
argument and rested his appeal on the evidence already of 
record.    

In consideration of the foregoing, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with VA medical examinations in January 2003 and June 
2006.  The Board particularly notes that the June 2006 VA 
medical examination was afforded the veteran pursuant to the 
April 2006 Board remand in order to clarify the nature and 
extent of the veteran's current residuals of his in-service 
gunshot wound to include evaluation of muscle damage (as 
contended by the veteran); however, the medical evidence did 
not show residual muscle damage associated with the gunshot 
wound as will be explained in greater detail below.  It is 
further noted that the veteran's service medical records and 
VA treatment records from February 1997 to March 2004 are of 
record.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to this appeal that needs to 
be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  The Board further finds that the RO 
complied with its April 2006 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  Moreover, an 
appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the criteria for rating skin 
disabilities were amended during the course of this appeal.  
Therefore, the Board will evaluate the veteran's scar 
disabilities under both the old and amended rating criteria 
to determine whether the veteran is entitled to compensable 
evaluations.  It is noted that the amended criteria was made 
effective on August 30, 2002, which was after the veteran 
filed his claim.  

Provisions of 38 C.F.R. § 4.56 (2006) that are applicable to 
through-and-through wounds are as follows:

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.

(d) Under DC 5301 through DC 5323, disabilities resulting 
from muscle injuries shall be classified as follows:

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in- 
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.


III.	Analysis 

The veteran essentially contends that he sustained damage to 
muscle groups I through IV due to a gunshot wound that 
entered at the right shoulder and exited at the left shoulder 
during his Korean service and that such damage has caused 
shoulder pain and limited motion.  

As noted above, the Board remanded the issues on appeal in 
April 2006 in order to afford the veteran with a new medical 
examination to determine the nature and extent of any current 
residuals of his in-service gunshot wound(s) to the left and 
right scapulae to include muscle injury and scarring.  Such 
remand was issued after consideration of the veteran's 
assertion that the January 2003 VA examination was not 
sufficient to determine the muscle damage caused by his 
through-and-through gunshot wound because the examiner 
provided no explanation for his conclusion that the veteran's 
current symptoms except for his scars were unrelated to the 
wounds he sustained while serving in the Korean War.  

On remand, the veteran underwent another medical examination 
in June 2006.  The June 2006 VA examiner wrote that the 
veteran had a gunshot wound with entry at the right upper 
scapula level and exit wound at the upper lateral left 
scapular area.  The Board notes that the January 2003 VA 
examiner had previously described the veteran's in-service 
injury as a through-and-through gunshot wound noting that the 
veteran had a scar representing the exit wound over the left 
upper medial portion of the scapula and an entry wound scar 
over the right scapula in its upper portion more laterally.  

Nevertheless, the service medical records do not indicate 
that the veteran sustained a through-and-through injury in 
service.  A service clinical record dated August 1, 1950 
notes that the veteran was diagnosed with a gunshot wound to 
the back with no artery or nerve involvement at that time.  
The veteran was subsequently transferred and admitted to a 
mobile army surgical hospital the following day where he was 
diagnosed with two superficial wounds of both scapulae.  The 
medical examiner also noted that the veteran's x-rays were 
negative, classified the veteran's wound as a "wound, 
missile, scapular regions bilateral" with no artery or nerve 
involvement, and limited his duties for a period of seven 
days.  Service clinical records dated September 11, 1950 
reveal that the veteran was wounded in action and suffered a 
shell fragment wound in the back with no artery or nerve 
involvement in addition to a contusion of the scalp and face.  
When the veteran was later diagnosed with malaria in April 
1951, his reported past medical history included reference to 
gunshot wounds to the back and shoulder in 1950.  
Furthermore, the veteran's DD 214 notes that he veteran 
sustained a gunshot wound to the upper back in August 1950 
and mortar shell fragments to the back and head in September 
1950.  

The Board particularly notes that the service medical records 
make no reference to a through-and-through injury.  Although 
it is not entirely clear which of the injuries described 
above resulted in the veteran's scapulae scars, the medical 
evidence considered with the veteran's report of injury 
suggests that the disabilities at issue were sustained as a 
result of the aforementioned August 1950 injury.  Regardless, 
the service medical examiners from August 1950 to September 
1950 consistently found no artery or nerve involvement 
associated with the veteran's injuries to the back and 
shoulders.  The veteran's wounds of the scapulae were even 
characterized as "bilateral" and "superficial" when the 
veteran was admitted to the army hospital in August 1950.  In 
addition, the June 2006 VA examiner found no residual muscle 
damage on examination.  Indeed, the June 2006 examiner noted 
that the veteran's muscle strength in the right upper 
extremity was within normal limits and was equal bilaterally.  
X-rays of the bilateral shoulders were essentially normal.  
Such findings are consistent with the type of wound 
documented in the veteran's service medical records, which 
was not shown to be a through-and-through injury.    

Under 38 C.F.R. § 4.56 for evaluation of muscle disabilities, 
a through-and-through injury with muscle damage is to be 
evaluated as no less than a moderate injury for each groups 
of muscles damage; however, no muscle damage was shown at the 
June 2006 VA medical examination and the service medical 
records do not show that the veteran had a through-and-
through injury as previously explained above.  Thus, the only 
current residuals found to be associated with the veteran's 
in-service gunshot wounds are his service-connected scars of 
the left and right scapulae.  Accordingly, the Board will 
only evaluate the veteran's service-connected scar 
disabilities under applicable diagnostic codes as no 
consideration of muscle damage under 38 C.F.R. § 4.56 is 
appropriate. 

Amended Schedule for Rating Skin Disabilities

Currently, the veteran's service-connected scars of the left 
and right scapulae are separately rated as noncompensable 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).

In order for the veteran to receive a 10 percent evaluation 
under Diagnostic Code 7804, the medical evidence must show 
that his scar is superficial and painful on examination.  The 
medical evidence, however, does not depict such a disability 
picture.  Although the June 2006 VA examiner noted that the 
veteran's left lateral upper scapula scar did not show 
adherence to any underlying tissue and was superficial, she 
also explained there was no pain associated with scar on 
examination.  Similarly, the June 2006 examiner wrote that 
the veteran's right upper lateral scapular scar did not 
adhere to any underlying tissue, was superficial, and showed 
no pain on examination.  Such findings are consistent with 
the prior evaluation of the veteran's scars shown in the 
January 2003 VA examination report.  Furthermore, the veteran 
has not contended that he has pain specifically associated 
with his scar disabilities.  He has only asserted pain 
related to muscle damage due to his in-service gunshot wound 
and residual muscle damage has not been shown as explained 
above.  Therefore, the Board finds that the criteria for a 
compensable evaluation under this code for the veteran's 
service-connected scar disabilities have not been 
approximated.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2006).

The Board also considered whether the veteran was entitled to 
a compensable evaluations under other applicable diagnostic 
codes pertaining to the scar under 38 C.F.R. § 4.118; 
however, the medical evidence does not show that either of 
the veteran's scar disabilities more closely approximates the 
criteria for a compensable rating under those codes for 
reasons explained in greater detail below.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801-7803, 7805 (2006).  

Under Diagnostic Code 7801, a 10 percent evaluation is 
warranted when a scar, other than head, face, or neck, that 
is deep or causes limitation of motion covers an area 
exceeding 6 square inches (39 sq. cm.).  Note (2) defines a 
deep scar as one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).  The 
medical evidence, however, does not show that the veteran's 
service-connected scars are manifested by symptomatology 
commensurate with such criteria.  Indeed, the veteran's scars 
of the left and right scapulae are superficial rather than 
deep as previously explained above.  The Board additionally 
notes that the June 2006 VA examiner wrote that the veteran's 
left lateral upper scapula scar measured only 0.5 cm by 0.25 
cm and the right lateral upper scapular scar only measured 
0.5 cm by .25 cm; both scars are less than the 6 square 
inches required for a compensable rating.  The June 2006 VA 
examiner further wrote that there was no limitation of motion 
or function due to the veteran's scars.  Thus, the medical 
evidence does not show that the veteran's service-connected 
scar disabilities approximate the criteria necessary for 
compensable evaluations under Diagnostic Code 7801.  Id.  

Under Diagnostic Code 7802,  a 10 percent evaluation is 
prescribed when a scar, other than head, face, or neck, that 
is superficial and that does not cause limited motion covers 
an area of 144 square inches (929 sq. cm.) or greater.  
Again, the June 2006 VA examiner wrote that the veteran's 
left lateral upper scapula scar measured only 0.5 cm by 0.25 
cm and the right lateral upper scapular scar measured only 
0.5 cm by .25 cm.  As both service-connected scars cover a 
much smaller area than what is required for compensable 
evaluations under Diagnostic Code 7802, the veteran is not 
entitled to a higher evaluation for his scars under this 
diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2006).  

Under Diagnostic Code 7803, a 10 percent evaluation is 
required when a scar is superficial and unstable.  Note (1) 
defines an unstable scar as one where, for any reason, there 
is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  While the 
June 2006 VA examiner did note that both of the veteran's 
scars were superficial, she did not indicate it was unstable.  
On the contrary, the examiner specifically noted that the 
veteran's scars were "stable, flat, and superficial."  She 
also explained that the texture of the veteran's skin was 
smooth and there was no inflammation, edema, or keloid 
formation associated with his scars.  Thus, neither of the 
scar disabilities approximates the criteria for a compensable 
evaluation under this diagnostic code.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2006).  
      
Under Diagnostic code 7805, scars are evaluated based on 
limitation of function of the part affected.  Although the 
June 2006 VA medical examiner noted that the veteran 
complained of limited motion and pain involving the right 
shoulder and diagnosed the veteran with right shoulder 
impingement, she also noted that such problems were unrelated 
to his gunshot wound.  Indeed, she specifically explained 
that there was no limitation of motion or limitation of 
function caused by his service-connected scars.  
Consequently, a compensable evaluation is not available under 
this diagnostic code for either scar as no limitation of 
shoulder motion as due to the veteran's residual scars is 
shown by the medical evidence.  

Based on the foregoing, the Board finds that no compensable 
rating is warranted for either of the veteran's residual 
scars of the scapulae under the amended schedule for rating 
skin disabilities.




Prior Schedule for Rating Skin Disabilities

The Board further notes that the medical evidence of record 
does not show that the veteran's residual scars are poorly 
nourished with repeated ulceration, tender or painful on 
objective demonstration, unstable, or produce functional 
impairment of the veteran's right or left shoulders as 
previously explained in greater detail above.  Thus, 
compensable evaluations are also not warranted for the 
veteran's residual scars when considered under applicable 
diagnostic codes under the prior criteria for rating skin 
disabilities.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002).


Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a compensable evaluation for the veteran's residual left 
and right scapulae scars on a schedular basis under both the 
old and amended schedules for rating skin disabilities.  In 
addition, the evidence does not reflect that either of the 
scar disabilities at issue have caused marked interference 
with the veteran's employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Thus, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2006) is not warranted.

In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).





ORDER

Entitlement to a compensable evaluation for residuals of 
gunshot wounds, scar of the right scapula, is denied.

Entitlement to a compensable evaluation for residuals of 
gunshot wounds, scar of the left scapula, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


